NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 9/25/2020, with respect to claims 1 and have been fully considered and are persuasive.  The rejection of claims 1 and 10 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a first panel fuel injector, a second panel fuel injector, and a fuel nozzle disposed circumferentially between the first side wall of the first panel injector and the second side wall of the second panel fuel injector, the fuel nozzle sealingly engaged with each of the first side wall of the first panel fuel injector and the second side wall of the second panel fuel injector.  
	The closest prior art of record is Dinu et al. (8851402), Yang (10473333), and Duesing (9885481). Dinu teaches a first panel fuel injector, a second panel fuel injector, and a fuel nozzle disposed in between. Dinu also teaches the panel fuel injectors extending all the way between the inner and outer liners, Dinu does not disclose a flat edged panel fuel injector as the panel has an airfoil shape. Yang teaches a panel fuel injector with a flat front and flat side (69, fig. 11(a)), however, Yang states that the flat ended vane is less effective if it extends all the way from the top to the bottom of the combustion chamber (col 7, lines 25-31) so one of ordinary skill in the art would not be motivated to make a flat ended vane that extends fully between the inner and outer combustion liners. Duesing 
Claims 2-16 are allowed for the same reason as claim 1 & 10 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/ALAIN CHAU/               Primary Examiner, Art Unit 3741